 


110 HRES 1499 EH: Designating the third week of October as 
U.S. House of Representatives
2008-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1499 
In the House of Representatives, U. S.,

September 27, 2008
 
RESOLUTION 
Designating the third week of October as National Estate Planning Awareness Week. 
 
 
Whereas it is estimated that over 120,000,000 Americans do not have up-to-date estate plans to protect themselves or their families in the event of sickness, accidents, or untimely death; 
Whereas a 2004 Roper poll commissioned by the American Institute for Certified Public Accountants found that two-thirds of Americans over age 65 believe they lack the knowledge necessary to adequately plan for retirement, and nearly one half of all Americans are unfamiliar with basic retirement tools, such as a 401(k) plan; 
Whereas careful estate planning can greatly assist Americans in preserving assets built over a lifetime for the benefit of family, heirs, or charities; 
Whereas estate planning involves many considerations, including safekeeping of important documents, documentation of assets, operation of law in the various States, preparation of legal instruments, insurance, availability of trust arrangements, charitable giving, inter vivos care of the benefactor, and other important factors; 
Whereas estate planning encourages timely decisions about the method of holding title to certain assets, the designation of beneficiaries, and the possible transfer of assets during the life of the benefactor; 
Whereas many Americans are unaware that lack of estate planning and “financial illiteracy” may cause their assets to be disposed of to unintended parties by default through the complex process of probate; 
Whereas alternatives to disposition of assets after death, such as planned gift-giving, may accomplish a benefactor’s goal of providing for his or her family and favorite charities; 
Whereas careful planning can prevent family members or other beneficiaries from being subjected to complex legal and administrative processes requiring significant expenditure of time, and greatly reduce confusion or even animosity among family members or other heirs upon the death of a loved one; 
Whereas important considerations as to donation of organs and use of life support functions may be made through the estate planning process; 
Whereas the implementation of an estate plan starts with sound education and planning, and then may require the proper drafting and execution of appropriate legal documents, including wills, trusts, and durable powers of attorney for health care; 
Whereas the third week of October should be designated as National Estate Planning Awareness Week; and 
Whereas the National Association of Estate Planners and Councils, representing over 28,000 estate planning professionals, together with the Universal Press Syndicate, the largest independent newspaper syndicate in the world, are prepared to provide such educational information to the public in a focused manner during National Estate Planning Awareness Week: Now, therefore be it  
 
That the House of Representatives— 
(1)encourages the distribution of estate planning information by professionals to all Americans; and 
(2)supports the designation of a National Estate Planning Awareness Week. 
 
Lorraine C. Miller,Clerk.
